PER CURIAM.
This is an appeal from the reversal of a dismissal of a cause of action on the basis of a special appearance. We grant this application for writ of error solely to correct a mistake in the court of appeals’ judgment assessing costs against Feith Systems & Software, Inc. and Don Feith, individually. Both Design Information Systems and Feith Systems & Software, Inc. agree that the assessment of costs against Don Feith, individually, was in error. Design Systems appealed the judgment of the trial court only as to Feith Systems & Software, Inc. and stated in its brief that it did not challenge the trial court’s ruling as to Don Feith. Feith Systems & Software, Inc. preserved error as to this point in its motion for rehearing to the court of appeals. We therefore grant Petitioner’s application for writ of error, and pursuant to Texas Rule of Appellate Procedure 170, without hearing oral argument, a majority of this court reverses in part and affirms in part the judgment of the court of appeals as to Don Feith and render judgment that Design Systems take nothing from Don Feith.